Case 0:19-cv-62430-UU Document 36 Entered on FLSD Docket 02/11/2020 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 0:19-CV-62430-UU

 CARLY BITTLINGMEYER,

        Plaintiff,

 v.

 AFFORDABLE DENTISTRY OF
 SOUTH FLORIDA CORP,

       Defendant.
 _______________________________________/

                                 NOTICE OF PENDING SETTLEMENT

        Plaintiff CARLY BITTLINGMEYER, by and through undersigned counsel, hereby

 submits this Notice of Pending Settlement and states the parties have reached a settlement with

 regard to this case and are presently drafting, finalizing, and executing the formal settlement

 documents. Upon full execution of the same, the parties will file the appropriate dismissal

 documents with the Court.

        Dated: February 11, 2020
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF

                                                                                                                 PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 36 Entered on FLSD Docket 02/11/2020 Page 2 of 2




                                       CERTIFICATE OF SERVICE

        The undersigned certifies that on February 11, 2020, the forgoing was electronically via

 the Court’s CM/ECF system on all counsel of record.

                                                               /s/ Jibrael S. Hindi                                    .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259




                                                                                                                PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
